DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Bases of the Prior Art Rejections
01.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 

(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
03.	Claims 1-4, 9, and 10, are rejected under 35 U.S.C. § 103 as being unpatentable over PGPUB US 2011/0164760 to "Horibe," further in view of PGPUB US 2016/0167946 to "Jenkins." Merriam-Webster OnLine Dictionary's definition of "corresponding" is provided as evidence.
As to interpreting scope of the claims, "corresponding," as now recited in the claims, is noted and determined to have a scope including "related to." See, for example, definition b as provided in Merriam-Webster OnLine.
As to rejecting the claims over the prior art, with respect to claim 1, Horibe describes microelectromechanical sensors (MEMS) device (see, FIG. 3, and [0042]) comprising: a MEMS transducer 12/121 attached on a substrate 11; a semiconductor chip 13 attached on the substrate 11 and electrically connected to the MEMS transducer 12/121 (see, e.g., [0043]; and a case 14 attached on the substrate 11 so that the MEMS transducer and the semiconductor chip be covered, wherein the substrate includes a first passage 111 formed below the MEMS transducer 12, wherein the case includes a second passage 141.

The art however well recognizes the suitability of such an arrangement. See, for example, the implementations Jenkins describes in FIGs. 2, 9, and 11, wherein plural transducers are shown having plural holes there through. See, for example, [0097] in Jenkins describing the embodiment shown in FIG. 9. The improvement achieved with holes helps reduce amount of the transducer material used. See, for example, the Abstract of Jenkins.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the device Horibe describes by using the MEMS transducer Jenkins describes (wherein membrane has plural holes) and wherein Jenkins teaches the membrane as suitable in a capacitive transducer/microphone  (as is also the device of Horibe) and wherein Jenkins teaches the plural holes desirably reducing the transducer material.
When Horibe's described device is modified by the teachings of Jenkins, it would then have plural third passages as recited in claim 1.
The 7/15/2021 amends independent claim 1 by further reciting "wherein the MEMS transducer generates electrical signal corresponding to a state of fluid in the third passage, and wherein the state includes velocity or pressure," which the Remarks accompanying the 7/15 Response contends renders the claims allowable because the feature added to claim 1 renders Horibe and Jenkins non-anticipatory prior art references.
This contention is found unpersuasive. 
Specifically, both Horibe and Jenkins describe capacitive transducers/microphones measuring the distribution of acoustic pressure across 
With respect to claims 2, the fluid passage is inherent in the device Horibe describes, modified by the teachings of Jenkins.
With respect to claim 3, see, for example, [0043] of Horibe.
With respect to claim 4, Horibe describes the second passage 141 being formed laterally away from the transducer 12.
With respect to claim 9, the third passage in the device Horibe describes, as modified by the teachings of Jenkins, includes plural third passages.
With respect to claim 10, the device Horibe describes can be implemented as a piezoelectric device. See, for example, [0092].
04.	Claims 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Horibe in view of Jenkins, as applied to claim 1, further in view of PGPUB US 2017/0122912 to "Fattinger." Merriam-Webster OnLine Dictionary's definition of "corresponding" is provided as evidence.
		With respect to claim 5, the device Horibe describes, as modified by the teachings of Jenkins, includes a second passage over and laterally shifted from the MEMS transducer 12. The art well recognizes, however, the suitability and benefit of having plural second passages over the MEMS transducer, laterally and laterally away from the MEMS transducer. See, for example, Fattinger, the implementations of the second holes in FIGs. 5 and 7.
Specifically, Fattinger teaches the plurality of holes helping the mixing of the fluid in the fluidic passage 52 (which is the environment between the substrate and the cover, and including the MEMS transducer. See, for example, [0076].
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have introduced plural second passage in the device Horibe describes, as modified by teachings of Jenkins, to help mix the fluid in the fluidic passage, as taught by Fattinger to be suitable and beneficial.
With respect to claim 6, the device of Horibe, as modified in view of Jenkins and Fattinger, includes a second passage having plurality of holes (62a/50b/62b/50c/62c; see, for example, FIGs. 5 and 7 in Fattinger) that are formed above the diaphragm.
With respect to claim 7, the device of Horibe, as modified in view of Jenkins and Fattinger, includes a second passage having plurality of holes (50a/50d; see, for example, FIGs. 5 and 7 in Fattinger) that are formed at positions that are spaced apart from a position above the diaphragm.
With respect to claim 8, the device of Horibe, as modified in view of Jenkins and Fattinger, includes a second passage having plurality of holes (50a/62a/50b/62b/50c/62c/50d; see, for example, FIGs. 5 and 7 in Fattinger), at least one of which (e.g., 62a/50b/62b/50c/62c) is formed at a position above the diaphragm and at least one of which (e.g., 50a and 50d) is formed at a position which is spaced apart from a position above the diaphragm.
Response to Arguments

T-he 7/15 Response amends claim 1, the only independent claim, to recite "wherein the MEMS transducer generates electrical signal corresponding to a state of fluid in the third passage, and wherein the state includes velocity or pressure," which the Remarks accompanying the 7/15 Response contends renders the claims allowable because the feature added to claim 1 renders Horibe and Jenkins non-anticipatory prior art references.
In response, and contrary to the contention in the 7/15 Remarks, and as shown in the rejection of claim 1, supra, both Horibe and Jenkins describe capacitive transducers/microphones measuring the distribution of acoustic pressure across the diaphragm. See, for example, Horibe, [0024], [0043], and [0046], and Jenkins [0099]. And both Horibe and Jenkins describe measuring a pressure state of the fluid (for example, air) in the third passage and provide an electrical signal, corresponding to the pressure state, to the chips 13 (in Horibe) and chip 1125 (in Jenkins), which description/teaching therefore shows the MEMS transducer, of both prior art references Horibe and Jenkins, generating electrical signal corresponding to a state of fluid in the third passage, and pressure being the state corresponding to which the electrical signals are generated," as is now recited in independent claim 1 and claims depending therefrom. 
As to the contention that Horibe and Jenkins do not anticipate claim 1, it is noted that the claims are rejected as being obvious. A contention that the claims are not anticipated, therefore, would hardly be persuasive. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
06.	THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814